IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ANTHONY W. BROOM,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
        Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-1301

SCOTT CREWS, Warden, Mayo
Correctional Institution Annex,

     Respondent.
___________________________/

Opinion filed April 14, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Anthony W. Broom, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

     DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.